Exhibit 10.2

THIRD AMENDMENT TO

CITRIX SYSTEMS, INC.

AMENDED AND RESTATED

2005 EQUITY INCENTIVE PLAN

WHEREAS, on April 14, 2011 the Board of Directors (the “Board”) of Citrix
Systems, Inc. (the “Company”) ratified, confirmed and approved the performance
criteria under the Citrix Systems, Inc. Amended and Restated 2005 Equity
Incentive Plan (as amended and in effect, the “Plan”) as detailed in the
Company’s proxy statement filed with the U.S. Securities and Exchange Commission
on April 15, 2011 (the “Performance Criteria”) and recommended that the
Company’s stockholders approve the material terms of the Performance Criteria at
the Company’s annual meeting of stockholders to be held on May 26, 2011 (the
“Annual Meeting”) for purposes of compensation deductibility under Internal
Revenue Code Section 162(m); and

WHEREAS, the stockholders approved the material terms of the Performance
Criteria at the Annual Meeting.

NOW THEREFORE, in accordance with Section 15 of the Plan, effective as of
May 26, 2011, the Plan is hereby amended as follows:

 

  1. Section 2.19 of the Plan is hereby amended by deleting such section in its
entirety and substituting the following in lieu thereof:

“2.19. Performance Criteria means the criteria that the Committee selects for
purposes of establishing the Performance Goal or Performance Goals for a
Participant for a Performance Period. The term Performance Criteria shall mean
any one or more of the following performance criteria, either individually,
alternatively or in any combination, applied to either the Company as a whole or
to a business unit or Affiliate, either individually, alternatively or in any
combination, and measured either quarterly annually or cumulatively over a
period of quarters or years, on an absolute basis or relative to a
pre-established target, to previous years’ results or to a designated comparison
group, in each case as specified by the Committee in the Award: (a) operating
margin, gross margin or profit margin, (b) earnings per share or pro forma
earnings per share, (c) revenue or bookings, (d) expenses or operating expenses,
(e) completion of number of years of service with Citrix, (f) net income,
operating income, earnings before interest and taxes, and earnings before
interest, taxes, depreciation and amortization, (g) stock price increase,
(h) market share, (i) return on assets, capital, equity or sales (j) performance
relative to peers, (k) divisional or operating segment financial and operating
performance, (l) total return on shares of common stock relative to increase in
appropriate stock index selected by the Committee, (m) customer satisfaction
indicators, (n) cash flow, (o) pre-tax profit, (p) growth or growth rate with
respect to any of the foregoing measures, (q) attainment of strategic and
operational objectives, (r) other financial measures determined by the
Committee, (s) other performance measures determined by the Committee, or
(t) any combination of the foregoing. The Committee may appropriately adjust any
evaluation of performance under a Performance Criterion to exclude any of the
following events that occurs during a performance period: (i) asset write-downs
or impairment, (ii) litigation or claim judgments or settlements, (iii) the
effect of changes in tax law, accounting principles or other such laws or
provisions affecting reported results, (iv) accruals for reorganization and
restructuring programs, (v) any extraordinary non-recurring items, including
those described in The Financial Accounting Standards Board’s authoritative
guidance and/or in management’s discussion and analysis of financial condition
and results of operations appearing in the Company’s annual report to
stockholders for the applicable year, and (vi) any other extraordinary items
adjusted from the Company’s U.S. GAAP results in the Committee’s discretion. The
Committee will, but within the time prescribed by Section 162(m) of the Code in
the case of Qualified Performance-Based Awards, objectively define the manner of
calculating the Performance Criteria it selects to use for such Performance
Period for such Participant.”

 

  2. Except herein above provided, the Plan is hereby ratified, confirmed and
approved in all respects.